Exhibit 10.37
SUBLEASE AGREEMENT
This SUBLEASE AGREEMENT (“Sublease”) is made as of the Effective Date set forth
below, and is by and between COWI NORTH AMERICA, INC., a Delaware corporation
(“Sublandlord”), and PDS BIOTECHNOLOGY CORPORATION, a Delaware corporation
(“Subtenant”).   Sublandlord and Subtenant hereby agree:
BASIC SUBLEASE TERMS
1. BASIC SUBLEASE INFORMATION AND EXHIBITS.  The following terms as used herein
shall have the meanings provided in this Section 1, unless otherwise
specifically modified by provisions of this Sublease:
(a) Effective Date: March 5, 2020
(b) Subtenant: PDS Biotechnology Corporation
(c) Address of Subtenant:       25B Vreeland Road, Florham Park,

                    Suite 300
                    New Jersey 07932
                   Attn: Andrew Saik
(d) Sublandlord: COWI North America, Inc.
(e) Address of Sublandlord:      1191 2ND Avenue, Suite 1110
                             Seattle, Washington 98101
                             Attn: George Niktaris, Chief Financial Officer
(f)Subleased Premises: Approximately eleven thousand one hundred seventy-eight
(11,178) rentable square feet (“RSF”) comprising a portion of the third (3rd)
floor in the Building (defined below) and commonly known as Suite 300, as shown
on Exhibit A attached hereto.  The Subleased Premises constitute all of the
Premises leased by Sublandlord from Master Lessor pursuant to the Master Lease,
as such terms are defined below.
(g)Building: The building commonly known as Florham Park Corporate Center –
Building B and located at 25B Vreeland Road, Florham Park, New Jersey 07932,
situated on real property more particularly described in the Master Lease (the
“Property”).
(h)Term: Approximately forty (40) months, commencing on May 1, 2020 (the
“Commencement Date”); and terminating at midnight on August 31, 2023 (the
“Termination Date”). Subtenant shall have one (1) option to extend the Term, as
more particularly set forth in Section 3(a) of this Sublease.



--------------------------------------------------------------------------------

(i)Base Rent: Base Rent shall be as follows::



Period
 
Annual Rental
Rate P/RSF
   
Annual Base Rent
   
Monthly Base Rent
 
Year 1
 
$
21.50
   
$
240,327.00
   
$
20,027.25
 
Year 2
 
$
22.00
   
$
245,916.00
   
$
20,493.00
 
Year 3
 
$
22.50
   
$
251,505.00
   
$
20,958.75
 
Portion of Year 4 through August 31, 2023
 
$
23.00
   
$
257,094.00
   
$
21,424.50
 
Year 1 (Renewal Term)
 
$
23.50
   
$
262,683.00
   
$
21,890.25
 
Year 2 (Renewal Term)
 
$
24.00
   
$
268,272.00
   
$
22,356.00
 
Year 3 (Renewal Term)
 
$
24.50
   
$
273,861.00
   
$
22,821.75
 
Portion of Year 4 through October 31, 2027 (Renewal Term)
 
$
25.00
   
$
279,450.00
   
$
23,287.50
 



(j)
Additional Rent: All other costs, other than Base Rent, payable by Subtenant to
Sublandlord hereunder, including, without limitation, any applicable excise
taxes on Rent.
(k)
First Month’s Base Rent: Upon Subtenant’s execution hereof, Subtenant shall
deliver the amount of Twenty Thousand Twenty-Seven and 25/100 Dollars
($20,027.25), applicable toward the Base Rent payable by Subtenant for the first
(1st) full calendar month of the Term.
(l)
Security Deposit: Upon Subtenant’s execution hereof, Subtenant shall deliver to
Sublandlord the amount of Forty-Two Thousand Eight Hundred Forty-Nine and 00/100
Dollars ($42,849.00) as a Security Deposit pursuant to Section 7 below.
(m)
Permitted Use: General office use in accordance with the Permitted Use specified
in Article IX of the Master Lease, and for no other use or purpose without
Sublandlord’s prior written consent.
(n)
Base Year: Calendar Year 2020.
(o)
Janitorial Services: Sublandlord shall provide janitorial services at the
Subleased Premises, the costs of which shall be included in Master Lease
Pass-Through Charges, as defined below.
(p)
Master Lease/Lessor: That certain Lease Agreement dated
March 31, 2017 (the “Master Lease”) in which 25 Vreeland Venture LLC, a Delaware
limited liability company, is the current Master Lessor.
(q)
Subtenant’s Proportionate Share:Currently one hundred percent (100%), which is
the ratio the RSF of the Subleased Premises bears to the total RSF currently
leased by Sublandlord as the lessee under the Master Lease (which Sublandlord’s
Proportionate Share under the Master Lease is currently nine and eighty-five
hundredths percent (9.85%) based upon the Building RSF of one hundred thirteen
thousand four hundred seventy-five (113,475) RSF).
(r)
Parking: See Section 18 below.
(s)
Exhibit: Exhibit A - Floor Plan of Subleased Premises




--------------------------------------------------------------------------------

GENERAL SUBLEASE TERMS
2. DEMISE.  Sublandlord does hereby lease to Subtenant, and Subtenant does
hereby lease from Sublandlord, upon the terms, covenants, and conditions herein
set forth, the Subleased Premises described in Section 1 hereof and Exhibit A
attached hereto, located on the Property. Sublandlord represents to Subtenant
that (i) a leasehold interest in the Subleased Premises is vested in Sublandlord
pursuant to the Master Lease, (ii) Sublandlord has the authority to enter into
this Sublease and its execution and delivery by Sublandlord has been duly
authorized, and (iii) the Master Lease is in full force and effect and that to
the knowledge of Sublandlord there exists no defaults on the part of Master
Lessor or Sublandlord under the Master Lease that are not cured.
(a) Sublease Provisions.  This Sublease is subject and subordinate to the Master
Lease identified in Section 1 above (a copy of which Subtenant acknowledges
having received), and to all renewals, extensions, hypothecations, and
modifications thereof.  Except to the extent otherwise specifically set forth in
this Sublease, all the terms, covenants and conditions in the Master Lease shall
be applicable to this Sublease with the same force and effect as if Sublandlord
were the lessor under the Master Lease and Subtenant were the lessee thereunder;
provided, that nothing herein shall be construed as permitting Subtenant
hereunder to exercise any extension or renewal rights, to exercise any
termination right or to exercise any right of first offer or right of first
refusal to purchase the Building or Property or to expand the Premises to which
Sublandlord may be entitled under the Master Lease, and in no event shall
Subtenant be entitled to any “abated Rent” or any construction, design, or
tenant improvement allowances, and in no event shall Sublandlord be obligated to
extend the term of the Master Lease for any reason.  In all provisions of the
Master Lease (under the terms thereof and without regard to modifications
thereof for purposes of incorporation into this Sublease) requiring the approval
or consent of Master Lessor, Subtenant shall be required to obtain the approval
or consent of Master Lessor and Sublandlord.  In all provisions of the Master
Lease requiring Sublandlord to submit, exhibit to, supply or provide Master
Lessor with evidence, certificates, or any other matter or thing, Subtenant
shall be required to submit, exhibit to, supply or provide, as the case may be,
the same to Master Lessor and Sublandlord.  In any such instance, Sublandlord
shall determine if such evidence, certificate or other matter or thing shall be
satisfactory in its reasonable business judgment.  Notwithstanding the
foregoing, the following provisions of the Master Lease shall not apply to this
Sublease as between Sublandlord and Subtenant: Section 1.04 (Security Deposit),
Section 7.01 (Repairs and Maintenance by Landlord), Section 7.02 (Repairs and
Maintenance by Tenant), Section 10.01 (Assignment and Subletting), Article XII
(Destruction or Damage), Article 13 (Condemnation), Article XV (Indemnification
and Liability), Article XXII (Relocation of Tenant), Section 25.13 (Tenant
Financial Statements), Section 25.19 (Renewal Option), Section 25.20
(Termination Option), Section 25.21 (Right of First Offer), provisions relating
to the Term (and any renewal options), rental amounts, incentives or
concessions, any representations and warranties of Master Lessor, and any other
provisions inconsistent with this Sublease.  In no event shall the term of this
Sublease extend beyond the date that is the termination or expiration date of
the Master Lease.  Subtenant shall neither do nor permit anything to be done
which would constitute a default or breach under the Master Lease or which would
cause the Master Lease to be terminated or forfeited by reason of any right of
termination or forfeiture reserved or vested in the Master Lessor, and Subtenant
agrees to comply with all terms, conditions, and covenants of the Master Lease. 
Sublandlord shall neither do nor permit anything to be done which would
constitute a default or breach under the Master Lease, or which would cause the
Master Lease to be terminated by the Master Lessor due to Sublandlord’s default
or breach under the Master Lease, and Sublandlord agrees to comply with all
terms, conditions, and covenants of the Master Lease.  Sublandlord shall have no
liability to Subtenant if this Sublease is terminated due to any termination of
the Master Lease by the Master Lessor for any reason other than Sublandlord’s
default as the lessee under the Master Lease, or if Master Lessor elects to
relocate Sublandlord under the terms of the Master Lease.  If the Master Lease
is terminated as a result of Sublandlord’s default under the Master Lease, prior
to the expiration date of this Sublease, Subtenant shall, at Master Lessor’s
option, fully and completely attorn to Master Lessor for the balance of the term
of the Sublease, and Subtenant further waives any provision of any present of
future law which may give Subtenant any right of election to terminate this
Sublease except that Subtenant reserves the right to terminate this Sublease if
such right is provided in this Sublease or if Master Lessor is in default under
this Sublease after Master Lessor assumes Sublandlord’s obligations under this
Sublease.  The foregoing sentence is further subject to and conditioned upon
Master Lessor’s agreement that Subtenant’s possession of the Subleased Premises,
and this Sublease, including any options to extend the term hereof, will not be
disturbed so long as Subtenant is not in default beyond any applicable notice
and cure period hereof,

(B) Master Lessor assumes the Sublandlord’s obligations under this Sublease and
is obligated for the return of any security deposit paid by Subtenant under this
Sublease, and
(C) this Sublease shall continue as a direct lease between Master Landlord and
Subtenant.  This Sublease is subject to any consent required by the Master
Lessor.  Subtenant agrees to notify Sublandlord of any default by Master Lessor
under the Master Lease of which Subtenant has actual knowledge.  Whenever the
consent or approval of Sublandlord is required hereunder, Subtenant shall also
be obligated to obtain the written consent or approval of Master Lessor, if
required pursuant to the terms of the Master Lease.  Sublandlord shall promptly
make such consent request on behalf of Subtenant, and Subtenant shall promptly
provide any information or documentation that Master Lessor may request. 
Subtenant shall reimburse Sublandlord, not later than five (5) days after
written demand by Sublandlord, for any fees and disbursements of attorneys,
architects, engineers or others charged by Master Lessor in connection with any
such consent or approval.  Sublandlord shall have no liability of any kind to
Subtenant for Master Lessor’s failure to give its consent or approval. 
Sublandlord covenants that it will not amend the Master Lease in any way that
may have a materially adverse impact on Subtenant’s use or occupancy of the
Premises.  Sublandlord warrants that during the Term it will comply with the
Master Lease and make all payments to Master Lessor required thereunder. 
Sublandlord will not voluntarily terminate the Master Lease without Subtenant’s
prior written consent.
3. COMMENCEMENT AND EXPIRATION DATES.  The parties agree that the Commencement
Date is May 1, 2020.  In the event Sublandlord does not deliver possession of
the Subleased Premises pursuant to the Sublease on or prior to the Commencement
Date, this Sublease shall automatically terminate, Sublandlord shall refund to
Subtenant all monies paid to it hereunder and except for any surviving
obligations of Sublandlord and Subtenant hereunder, this Sublease shall be of no
force or effect. In no event shall Sublandlord be subject to any liability for
its failure to deliver the Premises on or prior to the Commencement Date.  The
Sublease shall expire on the Termination Date set forth in Section 1 above.
(a) Option to Extend Term.  Subject to the provisions, limitations and
conditions set forth in this Section 3(a), Subtenant shall have one (1) option
(“Option”) to extend the Term through October 31, 2027 (the “Renewal Term”). 
Subtenant shall have the right to deliver written notice to Sublandlord of its
intent to exercise the Option (the “Option Notice”).  If Sublandlord does not
receive an Option Notice from Subtenant on a date which is at least three
hundred sixty-five (365) days prior to the initial Termination Date, all rights
under this Option shall automatically terminate and shall be of no further force
or effect.  Upon the proper exercise of the Option, subject to the provisions,
limitations and conditions set forth in this Section 3(a), the initial
Termination Date shall be extended for the Renewal Term.  The initial monthly
Base Rent for the Renewal Term shall be at the monthly Base Rent rate paid by
Subtenant hereunder on the Termination Date and shall be subject to the annual
adjustments set forth in Section 4 below.  Upon the exercise of the Option,
Sublandlord and Subtenant shall immediately execute an amendment to this
Sublease, and such amendment shall set forth among other things, the actual
commencement date and expiration date of the Renewal Term. The Base Rent for the
Renewal Term shall be those specified in Section 1(i) table.  Subtenant shall
have no other right to extend the Term under this Section 3(a), unless
Sublandlord and Subtenant otherwise agree in writing.  If Subtenant timely and
properly exercises the Option, in strict accordance with the terms contained
herein, Subtenant shall accept the Subleased Premises in its then “as-is”
condition and, accordingly, Sublandlord shall not be required to perform any
additional improvements to the Subleased Premises.  The Option provided for
herein is personal to Subtenant and may not be assigned, voluntarily or
involuntarily, separate from or as part of the Sublease.  At Sublandlord’s
option, all rights of Subtenant under this Section 3(a) shall terminate and be
of no force or effect if any of the following individual events occur or any
combination thereof occur: (A) Subtenant is in default under the Sublease
(beyond the expiration of applicable notice and cure periods) at the time
Subtenant exercises the Option, or is in default (beyond the expiration of
applicable notice and cure periods) of any provision of the Sublease on the date
Sublandlord receives an Option Notice; (B) Subtenant has assigned its rights and
obligations under all or part of the Sublease or Subtenant has subleased all or
part of the Subleased Premises; (C) Subtenant’s financial condition is
materially worse at the time an Option Notice is delivered to Sublandlord than
on the Effective Date; (D) Subtenant has failed to properly exercise the Option
in a timely manner in strict accordance with the provisions of this Section
3(a); or (E) Subtenant no longer has possession of all or any part of the
Subleased Premises under this Sublease, or if this Sublease has been terminated
earlier, pursuant to the terms and provisions of this Sublease.



--------------------------------------------------------------------------------

4. RENT.  Subtenant shall pay Sublandlord without prior notice or demand, the
Base Rent stated in Section 1 hereof without deduction or offset on the first
day of each calendar month during the term.  All amounts payable by Subtenant
hereunder other than Base Rent are hereinafter collectively referred to as
“Additional Rent” and, Additional Rent and Base Rent are collectively referred
to as “Rent”).  Base Rent shall be increased beginning on the first (1st)
anniversary of the Commencement Date and annually thereafter by fifty cents
($0.50) per RSF on an annualized basis as set forth in Section 1(i) above.  Rent
for any partial calendar month shall be prorated in proportion to the number of
days in such calendar month.
5. MASTER LEASE PASS-THROUGH CHARGES. Subtenant agrees to pay Subtenant’s
Proportionate Share of increases in all expenses, charges, costs, sums and
additional rent otherwise payable by Sublandlord as the lessee under the Master
Lease, excluding “Monthly Base Rent” as defined therein, but including, without
limitation, “Tenant’s Pro Rata Share” of the “Operating Cost Increase Amount”
and the “Tax Increase Amount,” as such terms are defined in the Master Lease
(collectively, “Master Lease Pass-Through Charges”), to the extent such Master
Lease Pass-Through Charges exceed Master Lease Pass-Through Charges incurred
during the Base Year (as defined in the Sublease).  All such Master Lease
Pass-Through Charges shall be deemed Additional Rent under this Sublease and
collectable as such, and shall be paid in advance on the first day of each month
to Sublandlord or, at Sublandlord’s election, to Master Lessor or other third
parties. At Sublandlord’s election, Subtenant shall pay estimated Master Lease
Pass-Through Charges either in advance via lump sum payment for each calendar
year during the Term, or via monthly installments, in each case as reasonably
estimated by Sublandlord, as billed by Master Lessor.  Sublandlord shall deliver
to Subtenant all relevant statements for Master Lease Pass-Through Charges
promptly upon receipt of the same from Master Lessor; provided that, the failure
of Sublandlord to timely furnish any such statements shall not preclude
Sublandlord from enforcing its rights to collect amounts due from Subtenant
hereunder.  If Subtenant has underpaid the same for any calendar year falling
within the Term, Subtenant shall pay, within thirty (30) days after receipt of
the statement, the full amount of such underpaid amounts, and if Subtenant has
overpaid the same, Subtenant shall receive a credit in the amount of Subtenant’s
overpayment against Rent next due under this Sublease.  The provisions of this
section shall survive the expiration or earlier termination of the Term.  In
addition to the foregoing, Subtenant shall be responsible for, and shall pay:
(i) all costs of Subtenant’s telephone, internet and data lines installation and
usage, including, without limitation, any required Telecommunications Services
(as defined in the Master Lease) or Wi-Fi (as defined in the Master Lease);
(ii) personal property taxes on all personal property of Subtenant; (iii) any
costs or charges for “after hours” or “supplemental” HVAC, elevator charges,
lighting or other utilities or services requested or used by Subtenant at the
Subleased Premises or in connection with this Sublease; (iv) any damage caused
by Subtenant’s negligence or misuse of the Subleased Premises or the remainder
of the Premises or the Building; and (v) Subtenant’s Proportionate Share of any
payment for utilities or services paid for or furnished by Sublandlord for the
Subleased Premises that do not constitute Master Lease Pass-Through Charges,
including, without limitation, “Tenant’s Electricity Charge” (as defined in the
Master Lease).
6. SERVICES AND UTILITIES.  Sublandlord hereby grants to Subtenant the right to
receive all of the services and benefits with respect to the Subleased Premises,
and nonexclusive rights to use of the common area portions of the Building and
Property, as the same are to be provided by Master Lessor under the Master
Lease.  Sublandlord shall have no duty to perform any obligations of Master
Lessor which are, by their nature, the obligation of an owner or manager of real
property.  For example, Sublandlord shall not be required to provide the
services or repairs which the Master Lessor is required to provide under the
Master Lease.  Subtenant agrees that performance by Sublandlord of its
obligations under the Sublease is conditioned on performance by Master Lessor of
its corresponding obligations under the Master Lease, and, provided Sublandlord
is using commercially reasonable efforts to cause Master Lessor to provide the
same or otherwise perform under the Master Lease, Sublandlord shall have no
responsibility for or be liable to Subtenant for any default, failure or delay
on the part of Master Lessor in the performance or observance by Master Lessor
of any of its obligations under the Master Lease, nor shall such default by
Master Lessor affect this Sublease or waive or defer the performance of any of
Subtenant’s obligations hereunder except to the extent that Sublandlord’s
default excuses performance by Master Lessor, under the Master Lease. 
Notwithstanding the foregoing, the parties contemplate that Master Lessor shall,
in fact, perform its obligations under the Master Lease and in the event of any
default or failure of such performance by Master Lessor, Sublandlord agrees that
it will, upon notice from Subtenant, make demand upon Master Lessor to perform
its obligations under the Master Lease and, provided that Subtenant specifically
agrees to pay all costs and expenses of Sublandlord and provides Sublandlord
with security reasonably satisfactory to Sublandlord to pay such costs and
expenses, Sublandlord will take appropriate legal action to enforce the Master
Lease. If permitted by Master Lessor, Sublandlord agrees that Subtenant may
contact Master Lessor directly, at Subtenant’s expense, to cause Master Lessor
to provide any building services or utilities contemplated under the Master
Lease to be provided to the Premises. Except as provided in the immediately
preceding sentence or as otherwise agreed to by Sublandlord in writing,
Subtenant shall not directly contact Master Lessor for any other purpose.
7. SECURITY DEPOSIT.  Subtenant has deposited with Sublandlord the Security
Deposit set forth in Section 1 above, to be held by Sublandlord during the Term
as set forth below.  The Security Deposit shall be held by Sublandlord without
liability for interest and as security for the performance by Subtenant of
Subtenant’s covenants and obligations hereunder, it being expressly understood
that the Security Deposit shall not be considered as a measure of Subtenant’s
damages in case of default by Subtenant.  Sublandlord may, in its sole
discretion, from time to time, without prejudice to any other remedy, use the
Security Deposit to the extent necessary to make good any default under this
Sublease or to satisfy any other covenant or obligation of Subtenant hereunder. 
Following any such application of the Security Deposit, Subtenant shall pay to
Sublandlord on written demand the amount so applied in order to restore the
Security Deposit to its original amount.  If Subtenant is not in default at the
termination of this Sublease, the balance of the Security Deposit remaining
after any such application shall be returned to Subtenant within thirty (30)
days after such termination, after deducting therefrom any unpaid obligation of
Subtenant to Sublandlord as may arise under this Sublease, including, without
limitation, the obligation of Subtenant to restore the Subleased Premises upon
termination of this Sublease.  If Sublandlord transfers its interest in the
Subleased Premises during the term of this Sublease, Sublandlord may assign the
Security Deposit to the transferee provided that such transferee accepts, in
writing, to be bound by the terms of this Sublease as the landlord hereunder.



--------------------------------------------------------------------------------

8. ACCEPTANCE OF SUBLEASED PREMISES.  Subtenant hereby accepts the Subleased
Premises in its “as-is” condition existing as of the Commencement Date, and
acknowledges that Sublandlord shall have no obligation of any kind to alter,
repair, improve, or rebuild the Subleased Premises in connection with
Subtenant’s occupancy thereof except to the extent specifically set forth
elsewhere in this Sublease.  Subtenant acknowledges that neither Sublandlord nor
Sublandlord’s agent has made any representation or warranty as to the
suitability of the Subleased Premises for the conduct of Subtenant’s business or
for any particular purpose, or the existence of any latent defects at the
Subleased Premises.  Subtenant hereby waives any rights, claims or actions
against Sublandlord under any express or implied warranties relating thereto.
(a) Furniture, Fixtures and Equipment.  Without limiting any provision contained
in this Section 8, Sublandlord agrees to allow Subtenant to use any available
furniture, fixtures and equipment (“FF&E”) located in the Subleased Premises and
left behind by Sublandlord for Subtenant’s use during the Term, as more
particularly described on Schedule 1 attached hereto and made a part of the
Sublease, at no additional cost to Subtenant.  Without limiting the generality
of the foregoing, Sublandlord shall remove all printers located within the
Subleased Premises prior to the Commencement Date, and Subtenant shall in no
event use such printers or have any rights thereto.  The FF&E is provided in its
“as-is” condition existing as of the Commencement Date, without representation
and warranty.  Subtenant shall cause the FF&E to be insured under the property
insurance policy required under this Sublease and pay all taxes with respect to
the FF&E.  Subtenant shall maintain the FF&E in good condition and repair,
reasonable wear and tear excepted, and shall be responsible for any loss or
damage to the same occurring the Term.  Subtenant shall surrender the FF&E upon
the termination or earlier termination of this Sublease in the same condition as
exists as of the Commencement Date, reasonable wear and tear excepted. 
Subtenant shall not remove any of the FF&E from the Subleased Premises.
9. CARE OF SUBLEASED PREMISES.  With respect to the Subleased Premises only,
Subtenant shall assume and agrees to perform all repair and maintenance
obligations required to be performed by the Sublandlord as the lessee under the
Master Lease.  If Subtenant fails to perform Subtenant’s obligations under this
Section, Sublandlord may, at Sublandlord’s option, enter upon the Subleased
Premises after fifteen (15) days’ prior notice to Subtenant and put the same in
good order, condition and repair, and the cost thereof together with interest
thereon at the rate of 18% per annum shall be due and payable as Additional Rent
to Sublandlord together with Subtenant’s next installment of Base Rent.
10. ALTERATIONS AND ADDITIONS.   Subtenant shall not make any alterations,
improvements, additions, or utility installations in or about the Subleased
Premises (collectively, “Alterations”) without first obtaining the written
consent of Sublandlord and Master Lessor, if such consent is required under the
Master Lease, and in accordance with the terms of the Master Lease relating to
alterations and plans and specifications approved by Sublandlord and Master
Lessor.
11. ASSIGNMENT AND SUBLETTING.  In addition to and not in lieu of limitations
and restrictions on assignment and subletting imposed on Sublandlord as the
lessee under the Master Lease, all of which are fully incorporated herewith and
shall be fully applicable to Subtenant hereunder, Subtenant shall not assign
this Sublease or further sublet all or any part of the Subleased Premises, or by
operation of law, without the prior written consent of Sublandlord, which may be
withheld in Sublandlord’s sole discretion. Subtenant shall also be required to
obtain the consent of Master Lessor pursuant to the terms of the Master Lease in
connection with any proposed assignment or subletting, to the extent that the
consent of Master Lessor’s consent is required under the Master Lease.
12. ACCESS.  Subtenant shall permit Sublandlord and its agents to enter the
Subleased Premises at all reasonable times and with reasonable notice for the
purpose of inspecting, cleaning, repairing, altering or improving the same and
to perform all functions and duties required of it as the lessee under the
Master Lease.
13. DAMAGE OR DESTRUCTION; CONDEMNATION.  In no event shall Sublandlord have any
obligation to repair or restore the Building, any common areas in the Building
or Property, the Premises, or the Subleased Premises due to an event of damage
or destruction in the event of a taking by any governmental authority.  Nothing
herein shall affect or limit Sublandlord’s rights and elections under the Master
Lease.  In the event Sublandlord is entitled, under the Master Lease, to a rent
abatement as a result of a fire or other casualty or as a result of a taking
under the power of eminent domain, then Subtenant shall be entitled to
Subtenant’s Proportionate Share of such rent abatement unless the effect on the
Subleased Premises of such fire or other casualty or such taking shall be
substantially disproportionate to the amount of the abatement, in which event
the parties shall equitably adjust the abatement as between themselves, based on
the relative impact of the fire or other casualty, or the taking, as the case
may be.  If the Master Lease imposes on Sublandlord the obligation to repair or
restore leasehold improvements or alterations, Subtenant shall be responsible
for repair or restoration of its leasehold improvements or alterations as to the
Subleased Premises, and Subtenant shall make any insurance proceeds resulting
from the loss which Sublandlord is obligated to repair or restore available to
Sublandlord and shall permit Sublandlord to enter the Subleased Premises to
perform the same, subject to such conditions as Subtenant may reasonably impose.
Notwithstanding the foregoing, to the extent Sublandlord has the right to cause
the Subleased Premises to be rebuilt under the Master Lease and Sublandlord
exercises its right to cause Master Lessor to rebuild the same, Sublandlord
shall use commercially reasonable efforts to cause Master Lessor to repair the
damage with reasonable speed. To the extent Sublandlord has the right to
terminate the Master Lease pursuant to the Master Lease due to an event of
damage or destruction in the event of a taking by any governmental authority,
Subtenant shall have the right to terminate the Sublease.



--------------------------------------------------------------------------------

14. INSURANCE.  Subtenant shall, throughout the term of this Sublease and any
renewal or extension hereof, and at its own expense, keep and maintain in full
force and effect, the forms and types of insurance required to be carried by
Sublandlord as the lessee under the Master Lease.  Subtenant shall deliver to
Sublandlord evidence of insurance for all insurance required to be carried by
Subtenant hereunder and all required endorsements, identifying Sublandlord and
Master Lessor as additional insureds and otherwise complying with the
requirements of the Master Lease.  As often as any such policy shall expire or
terminate, renewal or additional policies shall be procured and maintained by
Subtenant pursuant to the terms of this Sublease so that at no time shall
Subtenant’s required insurance coverages lapse. If Subtenant fails to acquire or
maintain any insurance or provide any certificate or policy required by this
Sublease, and such failure continues for ten (10) business days after written
notice from Sublandlord to Subtenant, Sublandlord may, but shall not be required
to, obtain such insurance for Sublandlord's benefit and Subtenant shall
reimburse Sublandlord for the costs of the premiums of such insurance within ten
(10) days of receipt of a written request for reimbursement from Sublandlord. 
Such amounts shall be Additional Rent payable by Subtenant hereunder and in the
event of non-payment thereof, Sublandlord shall have rights with respect to such
non-payment as it has with respect to any other non-payment of rent hereunder.
15. INDEMNITY.  Subtenant shall indemnify, protect, defend (with counsel
acceptable to Sublandlord) and hold harmless Sublandlord and its trustees,
shareholders, officers, affiliates, employees, agents, attorneys, successors and
assigns, from all liabilities, judgments, costs, damages, claims or demands,
including reasonable attorneys’ fees, asserted by third parties and arising out
of the use of the Subleased Premises or any other portion of the Property by
Subtenant, its employees, or others acting for or on behalf of Subtenant (the
“Subtenant Parties”), out of the conduct of Subtenant’s business, out of any
breach or default in the performance of Subtenant’s obligations under this
Sublease.  Sublandlord need not first have paid any such expense in order to be
so indemnified.  Sublandlord agrees to notify Subtenant promptly following
Sublandlord’s learning of such claims; provided, however, that Sublandlord’s
failure to provide such notice shall not diminish Subtenant’s obligations
hereunder.  The foregoing shall not extend to any damage or injury which
Subtenant establishes in a court of competent jurisdiction was solely caused by
the gross negligence of Sublandlord.  Notwithstanding anything contained in this
Sublease to the contrary, in no event shall Subtenant be liable to Sublandlord
or any of its agents, directors, officers, employees, successors and assigns on
account of any claims for any lost business or profits or indirect or
consequential losses or damages or any punitive damages. Notwithstanding
anything contained in this Sublease to the contrary, in no event shall
Sublandlord be liable to Subtenant or any of its agents, directors, officers,
employees, successors and assigns on account of any claims for any lost business
or profits or indirect or consequential losses or damages or any punitive
damages. This Section 15 shall survive the expiration or earlier termination of
this Sublease.
16. SURRENDER OF POSSESSION.  Subject to the terms of this Sublease and the
Master Lease relating to events of damage or destruction, upon expiration of the
term of this Sublease, whether by lapse of time or otherwise, Subtenant shall
promptly and peacefully surrender the Subleased Premises and the FF&E to
Sublandlord “broom-clean” and in as good condition as when received by Subtenant
from Sublandlord  on the Commencement Date, reasonable use, wear and tear
excepted.  Subtenant shall remove all of its personal property and trade
fixtures from the Subleased Premises at the expiration of the term; any property
not so removed shall be deemed abandoned and may be sold or otherwise disposed
of as Sublandlord deems advisable. Without limiting the foregoing, Subtenant
shall be required to remove any Alterations constructed by Subtenant upon the
expiration of the Term, as may be extended by the Renewal Term, if Master Lessor
and/or Sublandlord requested such removal at the time consent was obtained in
accordance with Section 10 above.
17.  SIGNAGE. Sublandlord shall cause Master Lessor, at Subtenant’s cost, to
replace Sublandlord’s name with Subtenant’s name on the directory of tenants in
the entrance lobby area of the Building, the exterior stand-up tenant directory
located in the courtyard and a floor directory of tenants on each of the floors,
pursuant to Section 6.01 of the Master Lease.  Any signage desired by Subtenant
shall be subject to the terms and conditions of the Master Lease (“Subtenant
Signage”) and shall in any event require Sublandlord’s prior consent. Subtenant
shall be responsible for maintaining all Subtenant Signage during the Term and
shall be responsible for removing same at the expiration or earlier termination
of this Sublease and repairing any damage caused by such removal.  If Subtenant
fails to maintain the Subtenant Signage, or if Subtenant fails to remove same
upon the expiration of the Term or earlier termination of this Sublease and
repair any damage caused by such removal, Sublandlord may do so at Subtenant’s
expense and Subtenant shall reimburse Sublandlord for all actual costs incurred
by Sublandlord to effect such removal.
18. PARKING.    During the Term and as may be established or altered by Master
Lessor or Sublandlord, Subtenant shall be entitled to use a total of forty-five
(45) parking spaces in common with other tenants of the Building (of which four
(4) shall be reserved parking spaces in a location as reasonably determined by
Master Lessor from time to time, and forty-one (41) of which shall be unreserved
parking spaces).  Subtenant agrees not to overburden the parking facilities of
the Building, and Subtenant shall not use more than the allocated number of
parking spaces set forth in this Section 18.



--------------------------------------------------------------------------------

19. DEFAULT.  In the event Subtenant shall be in default of any covenant of, or
shall fail to honor any obligation under, this Sublease (and after the
expiration of all of the applicable notice and cure periods Sublandlord, as
lessee of the Master Lease is entitled to, in the event of a similar default),
Sublandlord shall have available to it against Subtenant all of the remedies
available to Master Lessor under the Master Lease in the event of a similar
default on the part of Sublandlord thereunder. Notwithstanding anything
contained in this Section 19, in the event a shorter notice and cure period is
required hereunder in order for Sublandlord to timely cure any corresponding
obligation under the Master Lease, Sublandlord and Subtenant shall reasonably
cooperate to agree upon a shorter notice and cure period.
20. NON‑WAIVER.  Waiver by Sublandlord of any term, covenant or condition herein
contained or any breach thereof shall not be deemed to be a waiver of such term,
covenant, or condition or of any subsequent breach of the same or any other
term, covenant, or condition herein contained.
21. HOLDOVER.  If Subtenant remains in possession of the Subleased Premises or
any part thereof after the expiration of the term of this Sublease without the
express written consent of Sublandlord, then, in addition to all of
Sublandlord’s rights and remedies for such holdover pursuant to the terms of the
Master Lease, Subtenant may also be liable to Sublandlord for any and all
damages or expenses which Sublandlord may have to incur as a result of
Subtenant’s holdover (including, by way of example and not by way of limitation,
any rental or penalty payments that may be imposed against Sublandlord as the
lessee under the Master Lease).  Without limiting the generality of the
foregoing, if at the end of the term of the Master Lease, Subtenant fails to
surrender the Subleased Premises, Subtenant shall be liable for the payment of
and shall indemnify Sublandlord for all amounts owed by Sublandlord to Master
Lessor due to holding over pursuant to the Master Lease.
22. TRANSFER OF SUBLANDLORD’S INTEREST.  In the event of any transfer of
Sublandlord’s interest in the Master Lease or the Subleased Premises, the
transferor shall be automatically relieved of any and all obligations and
liabilities on the part of Sublandlord accruing from and after the date of such
transfer and such transferee shall have no obligation or liability with respect
to any matter occurring or arising prior to the date of such transfer. 
Subtenant agrees to attorn to the transferee.
23. RIGHT TO PERFORM.  If Subtenant shall fail to pay any sum of money required
to be paid by it hereunder or shall fail to perform any other act on its part to
be performed hereunder, and such failure shall continue for ten (10) days after
notice thereof by Sublandlord, Sublandlord may, but shall not be obligated so to
do, and without waiving or releasing Subtenant from any obligations of
Subtenant, make such payment or perform any such other act on Subtenant’s part
to be made or performed as provided in this Sublease.
24. NOTICES. Sublandlord agrees to forward to Subtenant, promptly upon receipt
thereof by Sublandlord, a copy of each notice of default received by Sublandlord
in its capacity as lessee under the Master Lease.  Subtenant agrees to forward
to Sublandlord, promptly upon receipt thereof, copies of any notices received by
Subtenant from Master Lessor or from any governmental authorities.  All notices,
demands and requests shall be in writing and shall be sent either by hand
delivery, by electronic mail, or by a nationally recognized overnight courier
service (e.g., FedEx), in either case return receipt requested, to the address
of the appropriate party below.  Notices, demands and requests so sent shall be
deemed given when the same are received.
If to Sublandlord:
COWI North America, Inc.
1191 2ND Avenue, Suite 1110
Seattle, Washington 98101
Attn: George Niktaris, Chief Financial Officer
Email: grns@cowi.com
 
with a copy to:
 
Stoel Rives LLP
500 Capitol Mall, Suite 1600
Sacramento, CA  95814
Attn:  Sylvia S. Arostegui, Esq.
Email: sylvia.arostegui@stoel.com
 
If to Subtenant:
 
PDS Biotechnology Corporation
25B Vreeland Road, Florham Park, Suite 300,
New Jersey 07932
Attn: Andrew Saik
Email: Asaik@pdsbiotech.com




--------------------------------------------------------------------------------

25. GENERAL.
(a) Authority.  Each individual executing this Sublease on behalf of Subtenant
represents and warrants that he or she is duly authorized to execute and deliver
this Sublease on behalf of Subtenant, and that this Sublease is binding upon
Subtenant in accordance with its terms.
(b) No Brokers.  Each of the parties represents and warrants to the other that,
other than Colliers International (“Sublandlord’s Broker”), which represented
Sublandlord in connection with this Sublease, and Avison Young – New York, LLC
(“Subtenant’s Broker”), which represented Subtenant in connection with this
Sublease, it has not engaged any broker, finder or other person who would be
entitled to any commission or fees in respect of the negotiation, execution or
delivery of this Sublease and shall indemnify and hold harmless the other party
against any loss, cost, liability or expense incurred by the indemnified party
as a result of any claim asserted by any such broker, finder or other person on
the basis of any arrangements or agreements made or alleged to have been made by
or on behalf of Sublandlord or Subtenant, as applicable. Sublandlord shall be
responsible for commissions to both Sublandlord’s Broker and Subtenant’s Broker
pursuant to separate agreements.
(c) Entire Agreement.  This Sublease is the final and complete expression of
Sublandlord and Subtenant relating in any manner to the leasing, use and
occupancy of the Subleased Premises, to Subtenant’s use of the common areas of
the Building or Property and other matters set forth in this Sublease.  No prior
agreements or understanding pertaining to the same shall be valid or of any
force or effect and the covenants and agreements of this Sublease shall not be
altered, modified or added to except in writing signed by both Sublandlord and
Subtenant.
(d) Costs and Attorneys Fees; Waiver of Jury Trial.  If Subtenant or Sublandlord
shall bring any action for any relief against the other as permitted by this
Sublease, declaratory or otherwise, arising out of this Sublease, including any
suit by Sublandlord for the recovery of Base Rent, Additional Rent or other
payments hereunder or possession of the Subleased Premises each party shall, and
hereby does, to the extent permitted by law, waive trial by jury and the losing
party shall pay the prevailing party a reasonable sum for attorneys fees in such
suit, at trial and on appeal, and such attorneys fees shall be deemed to have
accrued on the commencement of such action. If Sublandlord retains an attorney
in connection with the default of Subtenant hereunder, Subtenant shall pay
Sublandlord’s reasonable attorneys fees whether or not suit is filed.
(e) Time of Essence.  Time is of the essence for the performance of all of the
obligations specified hereunder.
(f) Merger.  The voluntary or other surrender of this Sublease by Subtenant, or
a mutual cancellation thereof, shall not work a merger and shall, at the option
of Sublandlord, terminate all or any existing subtenancies or may, at the option
of Sublandlord, operate as an assignment to Sublandlord of any or all of such
subtenancies.
(g) Consent of Master Lessor.  This Sublease is expressly conditioned on the
receipt of consent hereto by the Master Lessor as and to the extent required by
the Master Lease, with such modifications as may be required by Master Lessor
and as are reasonably acceptable to Sublandlord and Subtenant. Sublandlord and
Subtenant are requesting that Master Lessor consent to this Sublease, to be
obtained at the sole cost and expense of Sublandlord.  Subtenant shall promptly
deliver to Sublandlord any information reasonably requested by Master Lessor in
connection with Master Lessor’s approval of this Sublease.  In the event Master
Lessor fails to execute and deliver the consent by April 1, 2020 (subject to
force majeure and which period may be extended by Sublandlord day-for-day if
Subtenant delays in providing any reasonable information, signatures or
documents required by Master Lessor in connection with providing its consent),
Sublandlord and Subtenant shall each have the right to terminate this Sublease
by giving written notice of such termination during the period prior to the
receipt of the fully executed consent from Master Lessor.
(h) Limitation of Liability.  Notwithstanding any other term or provision of
this Sublease, the liability of Sublandlord to Subtenant for any default in
Sublandlord’s obligations under this Sublease shall be limited to actual, direct
damages, and under no circumstances shall the Subtenant Parties be entitled to
recover from Sublandlord (or otherwise be indemnified by Sublandlord) for: (i)
any liabilities, judgments, costs, damages, claims or demands, including
reasonable attorneys’ fees incurred in connection with a failure of Master
Lessor, its employees, or others acting for or on behalf of Master Lessor to
perform or cause to be performed Master Lessor’s obligations under the Master
Lease (provided Sublandlord is using commercially reasonable efforts to cause
Master Lessor to provide the same or otherwise perform under the Master Lease),
unless such failure to perform is due to a breach by Sublandlord under the
Master Lease; or (ii) any liabilities, judgments, costs, damages, claims or
demands, including reasonable attorneys’ fees arising from or incurred in
connection with the condition of the Subleased Premises or suitability of the
Subleased Premises for Subtenant’s intended use. Notwithstanding any other
provision contained in this Sublease to the contrary, Sublandlord shall look
only to the assets of Subtenant for the satisfaction of any liability of
Subtenant under this Sublease, it being expressly understood and agreed that any
partner, officer, director, shareholder, member, employee or agent of Subtenant
as an individual shall not be held personally liable for such obligations and
Sublandlord shall not pursue satisfaction of any judgment against Subtenant
against the assets of any individual partner, officer, director, shareholder,
member, employee or agent of Subtenant.
(i) Arbitration.  Except for claims: (i) for nonpayment of Rent; (ii) arising
out of the indemnity obligations; (iii) involving any party other than
Sublandlord and Subtenant; and (iv) for injunctive relief, any dispute, claim or
controversy arising out of or related to this Sublease or the performance,
enforcement, breach, termination, validity or interpretation thereof, including,
the determination of the scope and applicability of this agreement to arbitrate,
that cannot be resolved through good faith discussions between the parties
within a reasonable period of time (not to exceed thirty (30) days), will be
settled by binding arbitration conducted before one arbitrator.  The arbitration
shall be administered by the Judicial Arbitration and Mediation Services
(“JAMS”).  The arbitrator shall administer and conduct any arbitration in
accordance with New Jersey law, without reference to rules of conflict of law. 
Any arbitration under this Sublease shall be conducted in Morris County, New
Jersey.  Either party may submit the matter to arbitration.  The arbitrator
shall issue a written decision with the essential findings and conclusions on
which the decision is based.  If, for any reason, any part or portion of this
arbitration clause is held to be invalid or unenforceable, all other valid parts
and portions shall be severable in nature, and remain fully enforceable.  Each
party will bear its own expenses in the arbitration and will share equally the
costs of the arbitration; provided, however, the arbitrator may, in its
discretion, award costs and fees to the prevailing party.  Judgment upon the
award may be entered in any court having jurisdiction over the award or over the
applicable party or its assets.
(j) Truth-in-Renting Act.  Pursuant to the Truth-in-Renting Act, N.J.S.A.
46:8-43 et seq., Sublandlord hereby notifies Subtenant that the Property is not
located in a flood zone.  Subtenant acknowledges that this letter constitutes
notice by Sublandlord to Subtenant as required by the Truth-in-Renting Act
pursuant to N.J.S.A. 46:8-50.
(k) Governing Law.  This Sublease shall be governed by the laws of the State of
New Jersey.
(l) Severability.  If any provision of this Sublease, in whole or in part, or
the application of any provision, in whole or in part, is determined to be
illegal, invalid or unenforceable by a court of competent jurisdiction, such
provision, or part of such provision, shall be severed from this Sublease.  The
illegality, invalidity or unenforceability of any provision, or part of any
provision, of this Sublease shall not affect any other provisions of this
Sublease, which shall continue in full force and effect.
(m) Counterparts.  This Sublease may be executed in one or more counterparts,
each of which shall be deemed to be an original (including copies sent to a
party by electronic transmission) as against the party signing such counterpart,
but all of which shall constitute one and the same instrument.

--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURES ON NEXT PAGE]







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Sublease has been executed as of the Effective Date
first above set forth.
SUBLANDLORD:
COWI NORTH AMERICA, INC., a Delaware corporation





By: /s/ George Niktaris 
Name: George Niktaris 
Its: Chief Financial Officer 




SUBTENANT:
PDS BIOTECHNOLOGY CORPORATION, a Delaware corporation





By:  /s/ Frank Bedu-Addo
Name: Frank Bedu-Addo
Its: President and Chief Executive Officer




--------------------------------------------------------------------------------

EXHIBIT A
FLOOR PLAN OF SUBLEASED PREMISES
[See Attached]



[image0.jpg]











--------------------------------------------------------------------------------

SCHEDULE 1
LIST OF FF&E
Office Inventory:
Reception:
•
Reception desk and desk chair
•
Guest seating/chairs and table

Main Conference Room:
•
Large conference table and sixteen (16) conference table chairs
•
Six (6) side chairs
•
Two (2) credenzas
•
Flatscreen TV

Small Conference Room:
•
Small conference table
•
Five (5) conference chairs
•
Flatscreen TV

Bullpen:
•
Thirty-six (36) workstations and thirty-five (35) desk chairs
•
Seven (7) lateral file cabinets
•
Two (2) high-top collaborative tables, with six (6) bar height chairs
•
Six (6) open shelving units
•
Two (2) storage cabinets with doors and locks

Private Office Furniture:
•
Executive office has additional small conference table and four (4) chairs
•
Each office has desk and desk chair (one missing the side cabinets)
•
One (1) double occupancy office contains two (2) desks and two (2) desk chairs

Kitchen:
•
Two (2) medium tables, each with six (6) chairs
•
Two (2) small tables, each with three (3) chairs
•
One (1) dishwasher


